34.810(2).    Appellant's petition was procedurally barred absent a
                demonstration of good cause and actual prejudice.      See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3). Moreover, because the State specifically
                pleaded laches, appellant was required to overcome the rebuttable
                presumption of prejudice. NRS 34.800(2).
                             Appellant argued that Martinez a. Ryan, 566 U.S.      , 132 S.
                Ct. 1309 (2012), provided good cause to overcome his procedural bars.
                Even assuming without deciding that Martinez applies to state habeas
                corpus proceedings, appellant was still untimely because his petition was
                not filed within a reasonable time of the publishing of that decision. See
                Hathaway a. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003). Moreover,
                appellant failed to overcome the presumption of prejudice to the State
                pursuant to NRS 34.800(2). We therefore conclude that the district court
                did not err in denying the petition as procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 3




                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
         OF
      NEVADA
                                                     2
(0) 19)17A
                cc: Hon. Michael Villani, District Judge
                     Zel Norman
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 194Th